Title: Thomas H. Ellis to James Madison, 16 September 1832
From: Ellis, Thomas H.
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    University of Va
                                
                                Sepr—16th 1832
                            
                        
                        I have been induced to believe by one of the members of the Faculty, that I might probably be relieved from
                            one of their decisions, by an appeal to the Executive Committee of the Visitors, of which you are a member.
                        The circumstances are these: My father, Charles Ellis, of Richmond, was not entirely satisfied with my
                            progress in my studies during the last Session of the Uny. of Va; and knowing that I was subject to many inconveniences
                            & interruptions by the frequent company of friends and the noise & disturbances of those adjacent to me,
                            was extremely desirous to give me every possible advantage & facility during the present session, by placing me in
                            a retired boarding house out of the Institution. With this design he selected that of Mrs Brockenbrough, a house approved
                            by the Faculty, as a situation least liable to objection; because he supposed I might be allowed to board there without
                            any violation of the laws of the University, as she is the widow of an old and esteemed friend, in whose family he would
                            have wished me very much to reside, especially if it could be of any advantage to them.
                        The enactments of the Visitors allow persons to board elsewhere than at the Hotels if they be 20 years of
                            age, or if it be at the house of a relation, or particular frd. The gentlemen of the Faculty
                            have felt it their duty to construe this law so rigidly, as not to allow me to board with Mrs B. because Mr B, with whom
                            my father’s friendship formerly existed, is unfortunately now not alive—and hence (say they) I should not be boarding
                            with a friend. This is according to the letter of the law—But if I may be allowed to have an opinion, the reason of the
                            law seems, in the present unfortunate circumstances of the family, to bear more strongly in my favour, than formerly. I
                            have every reason to believe that with the wish, or even acquiescence of the Executive Committee the Faculty would very
                            willingly give a more liberal construction to the law—and grant a privilege of which both my father & myself are
                            extremely anxious that I may be possessed. I have written to the other gentlemen of the Executive Committee on the same
                            subject, and trust that I shall hear from them & from you, a favourable answer to my request as speedily as
                            possible; as I have already lost the advantages which I should otherwise have possessed by my early arrival, of selecting
                            my own Dormitory & Hotel; have put Mrs B—and family to some trouble & expense; and cannot Matriculate
                            until I hear from you. With anxious hope that my father’s wish may be gratified I remain, Dear Sir, with great esteem
                            & respect Your Obedt. Servant
                        
                            
                                Thomas H Ellis
                            
                        
                    